Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 1 of 29 PageID #: 33644



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

   HTC CORPORATION and HTC AMERICA,
   INC.,

                          Plaintiffs,


   vs.                                                    Case No. 6:18-cv-00243-JRG

                                                          PUBLIC REDACTED COPY OF
   TELEFONAKTIEBOLAGET LM                                 DOCUMENT FILED UNDER
   ERICSSON and ERICSSON, INC.,                           SEAL PURSUANT TO

                          Defendants.


                                   JOINT FINAL PRETRIAL ORDER

         This cause came before the court at a pre-trial management conference held on January 23,

 2019, pursuant to Rule 16 of the Federal Rules of Civil Procedure.

 A.      COUNSEL FOR THE PARTIES

          Plaintiff(s):       Jennifer H. Doan                David J. Burman
                              Joshua R. Thane                 T. Andrew Culbert
                              HALTOM & DOAN                   Susan Foster
                              6500 Summerhill Road,           Thomas Millikan
                              Suite 100                       Jessica Everett-Garcia
                              Texarkana, TX 75503             PERKINS COIE LLP
                              Telephone: (903) 255-1000       1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101
                                                              Telephone: (206) 359-8000

          Defendant(s): Theodore Stevenson III
                        Samuel Baxter
                        Nicholas Mathews
                        Warren Lipschitz
                        Christine Woodin
                        Frank Vecella
                        MCKOOL SMITH, PC
                        300 Crescent Court, Suite 1500
                        Dallas, TX 75201
                        Telephone: (214) 978-4000
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 2 of 29 PageID #: 33645




 B.       STATEMENT OF JURISDICTION

          Jurisdiction is not disputed.

          Subject matter jurisdiction in this case is based on supplemental jurisdiction over the “non-

 severed” claims due to federal question claims raised by the Sherman Act allegations set forth in

 the “severed” claims and/or 28 U.S.C. § 1332.1


 C.       NATURE OF ACTION

          HTC alleges that Ericsson breached contractual obligations to license patents essential to

 certain standards on royalty terms that are fair, reasonable, and non-discriminatory (“FRAND”).

 HTC also alleges that Ericsson had a duty to make a good faith offer of a FRAND license, and that

 it breached this duty when it failed to do so.

          Ericsson denies that it breached its contractual obligations and denies that it failed to offer

 HTC fair, reasonable and non-discriminatory license terms.

          Ericsson also alleges that HTC had an obligation to negotiate with Ericsson in good faith

 for a license to Ericsson’s essential patents, and that HTC breached that obligation. HTC denies

 that it has any such obligations under Ericsson’s contract with ETSI. HTC contends that it is only

 a third-party beneficiary to that contract, and that as such it cannot breach that contract. HTC

 further contends that even if it had such a contractual obligation under Ericsson’s contract with

 ETSI, HTC has always acted in good faith and therefore could not have breached.

          The only claims and counterclaims set for trial are the “Non-Severed” claims as set forth

 in the Court’s November 7, 2018 order (Dkt. 220), which severed and stayed HTC’s past damages


 1
  HTC understands that there is a possibility that the factual record as it has developed in this case reveals that no
 subject matter jurisdiction exists over the non-severed claims, by themselves, under 28 U.S.C. § 1332(a)(3), in that §
 1332(a)(2) requires complete diversity, while § 1332(a)(3) requires a legitimate dispute between the domestic
 entities in this matter. Ericsson disagrees with this position.

                                                           2
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 3 of 29 PageID #: 33646



 claims, and retained the parties’ claims and counterclaims directed to future relief.

 D.     CONTENTIONS OF THE PARTIES

        i. HTC’s Statement of its Contentions

        HTC makes the following contentions, subject to its pending motions, including its motions

 in limine (Dkt. 365) and its motion to compel arbitration of Ericsson’s counterclaims three and

 four (Dkt. 396). HTC statement of its contentions is general only and is not intended to, and should

 in no way be interpreted, to waive any contentions it has previously asserted in this litigation,

 whether in discovery, by motion, or otherwise.

        This case involves wireless communications networks and the ability of devices to connect

 to and operate on those wireless networks using agreed-upon standards. These standards allow

 such devices to interoperate with one another through wireless communication networks (cellular

 telecommunication networks and ”Wi-Fi” networks), even if the devices are made by different

 manufacturers, the infrastructure equipment is manufactured by different companies, and the

 networks are operated by different providers. The standards are set by what are known as standards

 setting organizations, or “SSOs.” Two are pertinent here: the European Telecommunications

 Standards Institute (ETSI), which is and has been a partner to the Third Generation Partnership

 Project (3GPP) and has overseen the development of the wireless communications networking

 standards known as 3G and 4G; and the Institute of Electrical and Electronics Engineers (IEEE),

 which has overseen the wireless networking standard known as 802.11 or WLAN, marketed under

 the name Wi-Fi.

        Competing for-profit private companies are among the members of standards setting

 organizations. When a standards setting organization establishes a standard, the standard often

 implements technology developed by one or more of those members who participated in drafting



                                                  3
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 4 of 29 PageID #: 33647



 the standard. If this technology is or later becomes covered by a patent, and the patent owner

 believes it is not technically possible to implement the standard without infringing the patent, the

 patent is called a Standard Essential Patent, or “SEP.” Thus, for example, if a mobile phone

 manufacturer (sometimes called a standards implementer) wishes to utilize a particular wireless

 communications standard, it must ensure that it has the right to use each of the Standard Essential

 Patents that relate to the standard, if only to avoid costly litigation.

         To deal with this potential conflict of interest by SSO members who seek standard essential

 status, and to ensure that implementers are able to obtain the right to use the Standard Essential

 Patents that are incorporated into a standard, SSOs have what is known as an intellectual property

 rights (or “IPR”) policy. Such policies generally require SEP owners to do two things before their

 patent(s) are incorporated into a standard. First, they must declare the patent(s) that they believe

 are or may become essential to the standard. That does not mean that those patents are in fact

 essential. And second, they must commit to licensing their essential patent(s) to companies that

 practice the standard, and must do so on fair, reasonable, and non-discriminatory terms, and not

 just on whatever terms they can negotiate from their position of strength. Both ETSI and IEEE

 have such IPR policies.

         Different SSOs express these licensing obligations in somewhat different ways. For

 example, ETSI requires that SEP owners be prepared to grant licenses on terms that are fair,

 reasonable, and non-discriminatory (FRAND), while the IEEE requires that SEP owners grant

 licenses on reasonable terms that are free from unfair discrimination (often called RAND). You

 can consider FRAND and RAND interchangeable.2



 2
  Ericsson disagrees with this statement and objects to it being read to the jury because it
 mistakenly equates the ETSI and IEEE IPR Policies. See Dkt. No. 364 (Ericsson’s Motions in
 Limine at 8 (MIL No. 6)).
                                                     4
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 5 of 29 PageID #: 33648



        Because many companies declare patents essential to standards, an implementer may need

 many licenses. The combined royalties to each SEP holder result in an aggregate royalty for the

 standard as a whole.

        The plaintiffs in this case are HTC Corporation and its wholly-owned United States

 subsidiary, HTC America, Inc. For convenience, I will refer to both, together, as HTC. The

 defendants are Telefonaktiebolaget LM Ericsson and its wholly-owned United States subsidiary

 Ericsson, Inc., and I will refer to both defendants, together, as Ericsson.

        HTC is an implementer. It designs, manufactures, and sells smartphones and other

 products. HTC was an early pioneer in the development of smartphone technology, and has been

 recognized for its innovations. HTC invests in research and development and recoups its R&D

 expenses with the sale of its products, and HTC’s phones offer features that consumers find

 attractive. The smartphones sold by HTC are compliant with one or more of the second generation

 (2G), third generation (3G), fourth generation (4G), and Wi-Fi wireless communications

 networking standards. HTC was a member of ETSI from approximately 2008 until 2016 and has

 declared some of its patents essential.

        Ericsson makes and sells networking infrastructure equipment, software and services (base

 stations and antennae, core network equipment, and supporting software and services) that are

 compliant with the wireless communications networking standards. Ericsson is a member of ETSI

 and IEEE, and owns patents that it has declared are essential to the 2G, 3G, 4G, and Wi-Fi

 standards.

                                                                                            HTC

 contends that,                       , Ericsson refused to provide HTC with FRAND terms for a

 license to Ericsson’s wireless communications networking SEPs, instead making a non-FRAND



                                                   5
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 6 of 29 PageID #: 33649




            So HTC brought this lawsuit in April 2017 seeking a declaration that Ericsson had not

 met its obligations to standards setting organizations and its duties of good faith and fair dealing

 related to those obligations.

        Among other things, HTC contends that:

            1. For an individual or aggregate royalty to be fair and reasonable, it must reflect only

                the value of the invention(s) provided by wireless networking SEPs, and not any

                value resulting from inclusion of the SEPs in the standard, nor any value of the

                network created by the standards, nor the value of other inventions and features of

                a multi-component device such as a smart phone. Ericsson’s

                                 was therefore not fair and reasonable.

            2. For an individual or aggregate royalty to be fair and reasonable, it must not result

                from anticompetitive conduct nor be based on comparison to license royalty terms

                that might reflect more than the value of the invention(s) provided by wireless

                networking SEPs. Ericsson’s                                       was therefore not

                fair and reasonable.3

            3. For an individual licensor’s royalty to be fair and reasonable, it must reflect the

                licensor’s proportional share of a fair and reasonable total aggregate royalty.

                Ericsson’s                                   was therefore not fair and reasonable.



 3
  Ericsson believes this statement should be precluded because it implies that Ericsson has
 violated antitrust laws, which is not a claim in this case. See Dkt. No. 364 (Ericsson’s Motions in
 Limine) at 5 (MIL No. 3)). HTC disagrees, in part because this is a mere statement of
 contentions, as well as for the reasons set forth in its oppositions to Ericsson’s motions to
 exclude and motion in limine concerning this topic.
                                                  6
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 7 of 29 PageID #: 33650



             4. For a royalty demanded of an individual implementer to be fair and

                  nondiscriminatory, it must be substantially similar to that of any licensee competing

                  in the same product market, or else the variation must offset other terms or other

                  explained and valid considerations. Ericsson’s

                  was therefore discriminatory and Ericsson provided no explanation of any valid

                  basis for the apparent discrimination.

             5. For a royalty demanded of an individual implementer to be fair and reasonable, the

                  patentee must not seek compensation for patent claims that have been exhausted or

                  for which it has no recourse against the implementer.

             6.



        ii. Ericsson’s Statement of its Contentions:

        By providing these contentions, Ericsson does not concede that all of these issues are

 appropriate for trial. In particular, Ericsson does not waive any motions in limine, motions for

 summary judgment, Daubert motions, or motions to strike, which, if granted, would render some

 or all of these issues moot. Ericsson’s contentions in this case are detailed in its Answers,

 Counterclaims, and FRAND contentions, all of which are incorporated herein by reference.

        In sum, Ericsson contends the following:

        1.        Ericsson is a leader in the development of the 2G, 3G and 4G cellular standards.

 Ericsson invested hundreds of millions of dollars to develop this technology and has been granted

 hundreds of 2G, 3G and 4G essential patents by governments all over the world. Ericsson licenses

 its patents to cell phone makers such as Apple, Samsung, LG, Sony and Panasonic. All of these

 companies, and many others, have agreed to pay Ericsson a fair rate to use Ericsson’s technology.



                                                    7
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 8 of 29 PageID #: 33651




                                                                                             .4

        2.      HTC makes, has made, uses, sells and/or offers for sale products that implement

 the 2G, 3G, and 4G standards and infringe Ericsson’s 2G, 3G, and 4G patents. HTC requires a

 license from Ericsson. 5

        3.      Ericsson fully complied with its voluntary FRAND assurance as set forth in its IPR

 declarations to ETSI, as well as ETSI’s IPR Policy and any applicable laws by, among other things,

 attempting to negotiate in good faith with HTC                         and offering a license to its

 essential patents on FRAND terms.

        4.      Ericsson at all times negotiated with HTC in good-faith regarding a license to

 Ericsson’s patents.

        5.      HTC breached its obligation to negotiate with Ericsson in good-faith. For example,

 HTC brought this lawsuit when Ericsson

 HTC

                                                                  a pretext as it prepared to file a

 lawsuit against Ericsson. HTC also failed to make any reasonable offers for a license to Ericsson’s

 standard essential patents which itself demonstrates HTC’s lack of good faith.

        6.      Ericsson’s                      to HTC are fair and reasonable because they reflect

 the value of Ericsson’s standard essential patents. Marketplace evidence as reflected in Ericsson’s




 4
   HTC disagrees with the last three sentences of this paragraph and objects to them being read to
 the jury, including because they are ambiguous, because they are disputed and/or not accurate,
 and because this is not a patent infringement litigation.
 5
   HTC disagrees with this paragraph and objects to it being read to the jury including because it
 is ambiguous, because it is disputed and/or not accurate (HTC is beneficiary of the Qualcomm
 passthrough, at a minimum), and because this is not a patent infringement litigation.
                                                  8
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 9 of 29 PageID #: 33652



 licenses with third-parties, confirms that Ericsson’s              are fair and reasonable. Further

 evidence that Ericsson’s offers to HTC are fair and reasonable is set forth in the witness

 declarations of Stefan Parkvall and Todd Cason and in the expert reports of David Cooper, William

 Wecker, Claude Royer, Mark Jones, and Robert Mills, and for the factual reasons explained by

 Ericsson’s witnesses at trial.

        7.      Ericsson’s                               were nondiscriminatory. This is evidenced

 by Ericsson’s recent licenses with companies “similarly situated” to HTC and by the fact that

 Ericsson’s proposed royalties do not cause HTC competitive harm.              Further evidence that

 Ericsson’s offers to HTC are nondiscriminatory is set forth in the expert reports of Robert Mills

 and Bertram Huber, and for the factual reasons explained by Ericsson’s witnesses at trial.

        8.      Ericsson’s voluntary FRAND assurance to ETSI does not mandate that Ericsson

 license with “SSPPU” as the royalty base. Further, the SSPPU for Ericsson’s patents is not the

 baseband processor. HTC failed to satisfy its burden that the cost or profit of a baseband processor

 reflects the value of Ericsson’s technology.

        9.      Ericsson’s sale of infrastructure equipment to wireless operators does not give rise

 to an implied license to HTC for the sale of its cell phones.6 Ericsson has not exhausted any

 handset patent claims through its sale of network infrastructure. Ericsson has not exhausted any

 handset patent claims for 2G or 4G through any licenses with third parties.




 6
  HTC disagrees with this statement as it misapprehends HTC’s position. HTC has not
 contended that it has an implied license to Ericsson’s patents based on Ericsson’s sale of
 infrastructure equipment to wireless network.




                                                   9
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 10 of 29 PageID #: 33653



        10.      Ericsson                                          that would allow HTC to assess

 whether Ericsson’s offers complied with FRAND.

        11.      HTC is bound to accept either Ericsson’s                    .

        12.      Ericsson is entitled to an injunction requiring HTC to enter into a license—for

 HTC’s past unlicensed and future sales—with Ericsson upon the FRAND terms and conditions

 that Ericsson has offered to HTC, or on terms and conditions that would not be inconsistent with

 Ericsson’s voluntary FRAND assurance.

        13.      Ericsson has not breached the IEEE-SA patent policy.




              iii. HTC’s Statement of its Contentions as to Ericsson’s Counterclaims

        As to the first counterclaim (No Breach of FRAND), HTC contends that Ericsson breached

 its FRAND assurances as previously discussed, and thus that Ericsson is not entitled to a

 declaration to the contrary. As to the remaining counterclaims, HTC contends that it did not, and

 could not breach any duties of good faith, and that it did not repudiate its rights associated with

 Ericsson’s FRAND declarations. Among other things, HTC specifically contends that:

              1. HTC’s                                 was based on information available to it,

                 substantial legal authority concerning the determination of a fair and reasonable

                 royalty on SEPs subject to FRAND, as well as on accepted valuation



                                                 10
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 11 of 29 PageID #: 33654



                methodologies.

             2. HTC disclosed the basis for its



             3. HTC has no contractual obligations under Ericsson’s contracts with ETSI or the

                IEEE that could be breached by HTC.

             4. HTC brought this lawsuit only after it concluded that




                HTC contends that information provided in these proceedings has indeed revealed

                that               was not FRAND.

             5. HTC did not, and did not intend to, repudiate its rights to license Ericsson’s SEPs

                on FRAND terms.



 E.     STIPULATIONS AND UNCONTESTED FACTS

        1.      The parties agree to, and so hereby stipulate, to the dismissal of Ericsson’s

 Counterclaim II with prejudice.

        2.      The parties do not contest that, in this action, the Court has personal jurisdiction

 over the parties.

        3.      Venue is proper in this action in this Court.

        4.      Plaintiff HTC Corporation is a Taiwanese corporation with its principal place of

 business in Taipei, Taiwan.

        5.      Plaintiff HTC America, Inc. is a Washington corporation with its principal place of

 business in Seattle, Washington.



                                                  11
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 12 of 29 PageID #: 33655



          6.     HTC America is a wholly-owned United States subsidiary of HTC Corporation that

 sells devices in the United States that are compliant with one or more of the 2G, 3G, 4G, and Wi-

 Fi wireless communication networking standards.

          7.     Telefonaktiebolaget LM Ericsson is a corporation organized under the laws of the

 Kingdom of Sweden with its principal place of business in Stockholm, Sweden.

          8.     Ericsson Inc. is a Delaware corporation with its principal place of business in Plano,

 Texas.

          9.     Ericsson Inc. is an indirectly, wholly-owned United States subsidiary of

 Telefonaktiebolaget LM Ericsson.

          10.    Ericsson has declared to ETSI, and to 3GPP via ETSI, that it owns patents that are

 essential to the 2G, 3G, and 4G standards, and that it is prepared to grant licenses in accordance

 with its IPR licensing declarations.

          11.    HTC has standing to enforce the Ericsson’s licensing declarations made to ETSI as

 a third-party beneficiary.

          12.    French law governs the obligations under the licensing declarations submitted by

 Ericsson to ETSI.



          HTC also believes that the following facts are uncontested as judicial admissions.. HTC

 has therefore cited the paragraph number of Ericsson’s Answer (Dkt. 156), which forms the basis

 of each asserted uncontested fact. Ericsson does not stipulate to the following and disputes that it

 consists of undisputed facts.

          1.     Ericsson Inc. is an indirectly, wholly-owned United States subsidiary of

 Telefonaktiebolaget LM Ericsson. Dkt. 156 at ¶ 15.



                                                  12
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 13 of 29 PageID #: 33656



        2.      Ericsson Inc. asserts, when granted the right to do so by Telefonaktiebolaget LM

 Ericsson, standard essential patents that are part of Telefonaktiebolaget LM Ericsson’s standard

 essential patent portfolio. Dkt. 156 at ¶ 15.

        3.      Every major mobile network operator in the world buys solutions and/or services

 from Ericsson. Dkt. 156 at ¶ 10.

        4.      The European Telecommunications Standards Institute (“ETSI”) is a non-profit

 standard setting organization governed. Dkt. 156 at ¶ 25.

        5.      ETSI has over eight-hundred (800) members, including Ericsson. Dkt. 156 at ¶

 25.

        6.      ETSI members include cellular service providers, network infrastructure

 manufacturers, mobile wireless device manufacturers, and manufacturers of components in these

 devices. Dkt. 156 at ¶ 30.

        7.      ETSI is the organization that maintains and develops the 2G, 3G, and 4G wireless

 communication networking standards. Dkt. 156 at ¶ 25.

        8.      2G is a family of telecommunications standards that includes GSM (Global System

 for Mobile Communications), GPRS (General Packet Radio Services), and EDGE (Enhanced Date

 Rates for GSM Evolution).

        9.      3G is a family of telecommunications standards that includes UMTS (Uniform

 Mobile Telecommunications Service), W-CDMA (Wideband Code Division Multiple Access),

 and HSPA (High Speed Packet Access). Dkt. 156 at ¶ 16.

        10.     4G is a family of telecommunications standards that includes LTE (Long Term

 Evolution) and LTE-Advanced. Dkt. 156 at ¶ 16.

        11.     Wireless communication networking standards, such as the 2G, 3G, and 4G



                                                 13
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 14 of 29 PageID #: 33657



 standards, allow for interoperability. Dkt. 156 at ¶ 28.

        12.     Under the ETSI IPR Policy, a patent is essential to a standard where it is not

 possible on technical (but not commercial) grounds, taking into account the normal technical

 practice and state of the art generally available at the time of standardization, to make, sell, lease,

 otherwise dispose of, repair, use or operate a device that complies with a standard without

 infringing that patent. Dkt. 156 at ¶ 34.

        13.     The ETSI IPR Policy requests that a patent holder give an undertaking that it is

 prepared to grant licenses to what it considers essential patents on fair, reasonable, and non-

 discriminatory (FRAND) terms and conditions. Dkt. 156 at ¶ 5.

        14.     The ETSI IPR Policy in Clause 6.1 states that, after an essential patent is identified,

 the Director-General of ETSI “shall immediately request the owner to give within three months an

 irrevocable undertaking in writing that it is prepared to grant irrevocable licenses on fair,

 reasonable and non-discriminatory (“FRAND”) terms and conditions.” Dkt. 156 at ¶ 35.

        15.     The ETSI declaration form for essential patents states: “To the extent that the IPR(s)

 disclosed in the attached IPR Information Statement Annex are or become, and remain

 ESSENTIAL in respect of the ETSI Work Item, STANDARD and/or TECHNICAL

 SPECIFICATION identified in the attached IPR Information Statement Annex, the Declarant

 and/or its AFFILIATES are (1) prepared to grant irrevocable licences under this/these IPR(s) on

 terms and conditions which are in accordance with Clause 6.1 of the ETSI IPR Policy; and (2) will

 comply with Clause 6.1bis of the ETSI IPR Policy.” Dkt. 156 at ¶ 35.

        16.     Article 19 of ETSI’s Rules of Procedure provide for amendments to ETSI’s Statutes

 and Rules of Procedure. Amendments to the Rules of Procedure—including amendments to their

 Annexes, which include the ETSI IPR Policy—require that, if consensus is not reached as to the



                                                   14
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 15 of 29 PageID #: 33658



 amendment, at least 71% of the total weighted votes be cast in favor of the amendment. Dkt. 156

 at ¶ 87.

            17.    Ericsson is a member of the Institute of Electrical and Electronics Engineers

 Standards Association (“IEEE-SA”). Dkt. 156 at ¶¶ 39, 47.

            18.    IEEE-SA is the standards-development arm of the Institute of Electrical and

 Electronics Engineers (“IEEE”). Dkt. 156 at ¶ 39.

            19.    Ericsson has contributed to the wireless local area network (“WLAN”) standard.

 Dkt. 156 at ¶ 47.

            20. Ericsson has patents essential to the WLAN standard. Dkt. 156 at ¶ 51.



 F.         CONTESTED ISSUES OF FACT AND LAW7

            By providing these Statements, the parties do not concede that all of these issues are

 appropriate for trial, including in front of the jury. In addition, the parties do not waive any of

 their pending motions or objections.8 Any issues of fact that are determined to constitute issues of

 law are hereby to be considered as such, and vice versa.

            i. HTC’s statement of the contested issues of law and fact.

            HTC believes the following issues are contested issues of law or fact for trial, but Ericsson

 disagrees.

            1.     Whether HTC has proven by a preponderance of the evidence that

                                                           was not fair.

            2.     Whether HTC has proven by a preponderance of the evidence that



 7
   The contested issues that follow may be changed before trial, based on the Court’s rulings on
 the pending motions set forth infra.
 8
   This includes but is not limited to HTC’s contentions as to burden(s) of proof.
                                                     15
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 16 of 29 PageID #: 33659



                                                        was not reasonable.

        3.      Whether HTC has proven by a preponderance of the evidence that

                                                        was discriminatory.

        4.      Whether HTC has proven by a preponderance of the evidence that Ericsson

 breached duties of good faith and fair dealing.

        5.      Whether

                                                               violated duties of good faith and fair

 dealing.

        6.      Whether Ericsson’s                                             breached its FRAND

 obligations.

        7.      Whether



        8.      Whether Ericsson’s sales of network infrastructure equipment and software (base

 station and core-networking equipment and software) to mobile communications providers, and

 Ericsson’s work with the mobile communications providers to create and implement the wireless

 communications networks, results in an exhaustion of Ericsson’s patent rights otherwise applicable

 to HTC’s phones.

        9.      Whether mobile communications providers and their customers have an implied

 license to practice Ericsson’s 2G, 3G, and 4G standard essential patents in operating and using the

 mobile communications providers’ networks.

        10.     Whether as a result of any implied license held by mobile communications

 providers and their customers, Ericsson is unable to seek royalties on patents it has declared

 essential to the 2G, 3G, and 4G standards.



                                                   16
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 17 of 29 PageID #: 33660



        11.     Whether Ericsson is collaterally estopped from denying that

                                     were unfair and unreasonable.

        12.     Whether Ericsson is collaterally estopped from denying that

                                     were discriminatory.

        13.     Whether Ericsson is collaterally estopped from arguing facts that are inconsistent

 with facts expressly or necessarily found by the Honorable Judge Selna in his Findings of Fact and

 Conclusions of Law in TCL Communication Technology Holdings, Ltd. v. Telefonaktiebolaget LM

 Ericsson, Case No. 14-cv-00341-JVS (N.D. Cal.).

        14.     Whether HTC had any contractual duties under Ericsson’s contract with ETSI that

 could be breached by HTC in license discussions with Ericsson, and if so, whether HTC breached

 any such duties in those license discussions, including by seeking a court declaration that

 Ericsson’s                                   did not comply with Ericsson’s FRAND obligations

 and breached Ericsson’s duties of good faith and fair dealing.

        15.     Whether Ericsson has proven by a preponderance of the evidence that HTC

 breached an obligation to negotiate in good faith for a license to Ericsson’s 2G, 3G and 4G essential

 patents.

        16.     Whether HTC repudiated its rights to enforce Ericsson’s FRAND obligations.

        17.     Whether any breach by HTC excuses Ericsson from performing its FRAND

 obligations.

        18.     Whether Ericsson’s counterclaims III and IV are subject to mandatory arbitration.

        19.     Whether Ericsson’s counterclaims are barred in whole or in part by its failure to

 mitigate any alleged harm.

        20.     Whether Ericsson’s counterclaims are barred in whole or in part by the doctrine of



                                                  17
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 18 of 29 PageID #: 33661



 unclean hands.



        ii. Ericsson’s statement of the contested issues of law and fact.

        Ericsson believes the following issues are contested issues of law or fact for trial, but HTC

 disagrees.

        1.        Whether HTC has proven by a preponderance of the evidence

                                                                   were not fair, reasonable and non-

 discriminatory.

        2.        Whether HTC has proven by a preponderance of the evidence that Ericsson

 breached an implied covenant of good faith and fair dealing.

        3.        Whether Ericsson has proven by a preponderance of the evidence that HTC

 breached its obligation to negotiate in good faith for a license to Ericsson’s 2G, 3G and 4G essential

 patents.



 G.     LIST OF WITNESSES

        HTC’s list of trial witnesses is attached as Exhibit 1.

        HTC’s deposition designations are attached as Exhibit 2.

        Ericsson’s list of trial witnesses is attached as Exhibit 3.

        Ericsson’s deposition designations are attached as Exhibit 4.


 H.     LIST OF EXHIBITS

        HTC’s exhibit list is attached as Exhibit 5.

        Ericsson’s exhibit list is attached as Exhibit 6.




                                                  18
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 19 of 29 PageID #: 33662



 I.     LIST OF ANY PENDING MOTIONS

        HTC’s Motions:

        1.      HTC's Motion for Partial Summary Judgment Based on Collateral Estoppel, Dkt.

 84 (filed 5/31/18, superseded at Dkt. 111);

        2.      HTC's Motion for Partial Summary Judgment Based on Collateral Estoppel, Dkt.

 111 (filed 7/6/18);

        3.      HTC’s Motion for Partial Summary Judgment on HTC’s Count I and Summary

 Judgment on Ericsson’s Counterclaim I, Dkt. 237 (filed 11/29/18);

        4.      HTC’s Motion for Summary Judgment on Ericsson’s Counterclaims II-IV, Dkt.

 238 (filed 11/29/18);

        5.      HTC’s Motion to Exclude Expert Testimony of Dr. David Cooper Regarding

 Essentiality, Dkt. 254 (filed 11/29/18);

        6.      HTC’s Motion to Exclude Certain Testimony of Dr. Bertram Huber on the Value

 of Cellular Connectivity and Legal Obligations under the ETSI IPR Policy, Dkt. 255 (filed

 11/29/18);

        7.      HTC’s Motion to Exclude Robert Mills Expert Testimony Regarding the Value of

 Cellular Connectivity, Dkt. 256 (filed 11/29/18);

        8.      HTC’s Motion to Strike, or in the Alternative Exclude, Testimony Relied upon by

 Dr. Bertram Huber, Dkt. 257 (filed 11/29/18);

        9.      HTC’s Motion to Strike Expert Testimony of Ericsson Employees Dr. Parkvall and

 Mr. Cason, Dkt. 258 (filed 11/29/18);

        10.     HTC’s Motion to Stay Trial Date Pending Arbitration (Dkt. 355);

        11.     HTC’s Motions in Limine, Dkt. No. 365 (filed 1/04/19); and



                                                 19
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 20 of 29 PageID #: 33663



        12.     HTC’s Motion to Sever, Stay, and Compel Arbitration of Defendants’

 Counterclaims III and IV (Dkt. 396)

        Ericsson’s Motions:

        13.     Ericsson’s Motion to Supplement the Record on HTC’s Partial Motion for

 Summary Judgment of Collateral Estoppel with New Evidence, Dkt. 137 (filed 8//22/18);

        14.     Ericsson’s Motion for Summary Judgment, Dkt. 245 (filed 11/29/18);

        15.     Ericsson’s Motion to Strike HTC’s “Supplemental” Expert Reports Served in

 Violation with the Court’s Docket Control Order, Dkt. 251 (filed 11/29/18);

        16.     Ericsson’s Motion to Strike HTC Expert Opinions Relating to the Burden of Proof

 Relating to Claims Severed and Stayed by the Court, Dkt. 252 (filed 11/29/18);

        17.     Ericsson’s Daubert #1: Motion to Exclude HTC’s Experts’ Opinions Seeking to

 Construe the Terms of a 1994 Contract Based on Present-Day Economic Policy Arguments, Dkt.

 263 (filed 12/02/18);

        18.     Ericsson’s Daubert #2: Motion to Exclude Theoretical Opinions Related to Hold-

 Up, Dkt. 259 (filed 12/02/18);

        19.     Ericsson’s Daubert #3: Motion to Exclude the Opinions of Drs. Perryman and

 Lynde Related to Top-Down SSPPU Approach, Dkt. 260 (filed 12/02/18);

        20.     Ericsson’s Daubert #4: Motion to Exclude Theoretical Opinions Related to Royalty

 Stacking, Dkt. 261 (filed 12/02/18);

        21.     Ericsson’s Daubert #5: Motion to Exclude Expert Opinions of Dr. Kakaes and Dr.

 Wolfe, Dkt 262 (filed 12/02/18); and

        22.     Ericsson’s Motions in Limine, Dkt. No. 364 (filed 1/04/19).




                                                20
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 21 of 29 PageID #: 33664



 J.      PROBABLE LENGTH OF TRIAL

         The parties understand that the Court has made five days available for the trial.

         HTC believes that ten days is required, but if the length of trial is five days, HTC proposes

 17 hours per side. HTC further proposes that each side be allocated 30 minutes for voir dire, 45

 minutes for opening statements, and 45 minutes for closing arguments. HTC also understands that

 the Court will determine the parties’ equitable claims for relief and equitable defenses, after the

 jury has returned its verdict.

         Ericsson proposes 17 hours per side and that each side have 40 minutes for voir dire and

 40 minutes for opening statements, with time for closing arguments to be determined at the

 discretion of the Court. Ericsson acknowledges that these limits are higher than the Court typically

 orders in patent infringement cases but believes the additional time is warranted given the nature

 of the issues in this breach of contract case.



 K.      MANAGEMENT CONFERENCE LIMITATIONS

         (Note: The parties shall set forth any limitations agreed upon or ordered by the court
         at or after the management conference set forth in Local Rule CV-16, such as a time
         limit on the length of trial, limitations on the number of experts a party may call,
         limitations on the length of video depositions, the use of deposition summaries, etc.)


 L.      TRIAL MANAGEMENT PROCEDURES

         Patent Video

         Ericsson requests that the Court play the Federal Judicial Center patent video prior to voir

 dire given the patent issues relevant in this breach of contract case. HTC disagrees with this request

 because this is not a patent infringement litigation.




                                                   21
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 22 of 29 PageID #: 33665



           Witnesses

           The parties will identify witnesses to be called live (in the order of the call) by 7:30 pm9 two

 days before the day of the trial during which the witnesses will testify. For example, if a witness

 will testify on a Wednesday, the party calling that witness must identify the witness and the order

 in which the witness will be called by 7:30 pm on Monday.

           Demonstratives

           Definition of Demonstratives; form of exchange, first use. The term “demonstrative”

 includes graphics, and animation demonstratives, or slides with graphics and animation

 demonstratives, but does not include images or enlargements of exhibits, deposition transcripts, or

 trial testimony in this case or underlining, highlighting, or similar emphasis on such exhibits or

 transcripts. However, adding a narrative heading to an excerpt from an exhibit or deposition

 transcript shall convert such material into a demonstrative. Parties are to provide animated

 demonstratives natively or by other electronic means such that animations are readily ascertainable.

 Demonstratives exchanged may not be used by the opposing party before being used by the

 disclosing party.

           Exchange of demonstratives. At 7:30 p.m. on the day prior to each trial day, each party will

 disclose to the other party, for opening statements and each witness that will testify the following

 day, any demonstratives that it intends to use with that witness during direct examination or during

 opening statements. At 9:00 p.m., the non-offering party shall notify the offering party of any

 objections to the proposed demonstratives. The parties will meet and confer by 9:30 p.m. to attempt

 to resolve any objections or other issues relating to the disclosed demonstratives. If any disputes

 remain following this conference, the parties shall apprise the Court that evening by 10:30 p.m.



 9
     All times listed in this order are Central Time zone.
                                                     22
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 23 of 29 PageID #: 33666



 The parties need not exchange copies of demonstrative exhibits to be used only during cross-

 examination (including cross-examination of an adverse witness called by a party as part of its own

 case).

          Inspection of non-documentary demonstratives. The parties will make available for

 inspection all non-documentary demonstratives, such as physical demonstrative exhibits or live

 demonstrations, they plan to use at trial for use during direct examination by 7:30 p.m. two calendar

 days before their intended use. The parties shall provide objections to such demonstratives by 7:30

 p.m. the day before their intended use, and shall meet and confer on any objections at 9:30 p.m. If

 any disputes remain following this conference, the parties shall apprise the Court that evening by

 10:30 p.m.

          Exchange of closing demonstratives.

          Demonstratives must be cleared of any pending objections before being shown to the jury.

          Other procedures concerning demonstratives

          The parties have agreed that demonstratives may not go to the jury during deliberations.

          Exhibits

          Exhibit use in opening statements. Each party may display to the jury during opening

 statements any exhibit that is pre-admitted and that the party reasonably believes will be used at

 trial. The jury will not be shown any exhibit during opening statement that a party does not plan to

 introduce during trial.

          If a party wishes to display, during opening statements, any exhibit for which objections

 remain pending, the parties will follow the procedure set forth below for resolving objections to the

 use of exhibits during trial.

          Disclosing exhibits for use during trial.



                                                      23
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 24 of 29 PageID #: 33667



                 HTC Proposal

         At 7:30 p.m. on the day prior to each trial day, each party will disclose to the other party,

 for each expected witness, any exhibits that it intends to use with that witness during direct

 examination. The parties’ disclosures will reflect a good faith estimate of the exhibits that will be

 used with a particular witness and all efforts will be made to streamline disclosures such that they

 do not include excessive numbers of exhibits that do not ultimately get used. At 9:00 p.m. on the

 day prior to each trial day, the non-offering party shall notify the offering party of any objections

 to the proposed exhibits. The parties will meet and confer by 9:30 p.m. to attempt to resolve any

 objections or other issues relating to the disclosed exhibits. If any disputes remain following this

 conference, the parties shall apprise the Court by 10:30 p.m. The parties need not disclose the

 exhibits it intends to use during cross-examination (including cross-examination of an adverse

 witness called by a party as part of its own case).

                 Ericsson Proposal

         Ericsson disagrees with this proposal because the parties are working diligently to preadmit

 their exhibits. Thus there is not a need to disclose the use of exhibits prior to direct examination.

         Other procedures concerning exhibits.

         If a party provides a binder of exhibits to a witness prior to examination, the party will

 provide one copy to the other party.

         The parties agree that any party may use any document on the other party’s exhibit list to

 the same extent it would be able to use that document had it been listed on their own exhibit list

 (i.e., the failure or oversight of a party to identify a document on their exhibit list that is already on

 the other party’s exhibit list will not itself be a basis for objecting to the document’s use), subject

 to any objection that might otherwise apply (e.g., a hearsay or foundational objection to a party’s



                                                    24
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 25 of 29 PageID #: 33668



 use of its own document). The parties agree that any description of a document on an exhibit list is

 provided for convenience only and shall not be used as an admission or otherwise as evidence

 regarding that document.

        Deposition Testimony

        Use of deposition testimony in opening statements.

                HTC Proposal

        During opening statements, each party may play or read to the jury any deposition testimony

 for which no objections remain pending, if the party reasonably believes the deposition testimony

 will be used at trial. The jury will not be read or played any deposition testimony during opening

 statement that a party does not plan to introduce during trial.

        If a party wishes to read or play, during opening statements, deposition testimony for which

 objections remain pending, the parties will follow the procedure set forth below for resolving

 objections to the use of deposition testimony during trial.

                Ericsson Proposal

        Ericsson disagrees that a party may play or read to the jury deposition testimony during

 opening arguments.

        Disclosing deposition testimony for use during trial.

        The Court will resolve objections to deposition testimony on a rolling basis during trial. The

 parties must exchange deposition designations by 7:30 pm three days before the designations are to

 be played in trial. Objections and counter-designations must be exchanged by 7:30 pm two days

 before the deposition designations will be played. Objections to counter-designations, and counter-

 counter-designations must be exchanged by 7:30 pm one day before the deposition designations

 will be played. The parties must meet and confer to resolve any objections by 9:30 p.m. one day



                                                   25
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 26 of 29 PageID #: 33669



 before the deposition designations will be played. If any disputes remain following this conference,

 the parties shall apprise the Court by 10:30 p.m.

         Each party must provide a timed report of the deposition designations to counsel prior to

 the designations being played at trial.

         The party who seeks to introduce the deposition testimony will be responsible for preparing

 the video clips to be played, including the counter-designations made by the other side.

         The parties shall remove counsel’s objections or any discussion between counsel from the

 deposition video clips that are to be shown to the jury.

         All designations and counter-designations for a given witness will be played in

 chronological order as they appear in the transcript.

         Any deposition testimony may be used at trial for the purpose of impeachment, regardless

 of whether a party specifically identified that testimony on its list of deposition designation, if the

 testimony is otherwise competent for such purpose.

         In lieu of lodging originally signed version of depositions with the Court, lodging copies of

 transcripts (signed or unsigned) is sufficient and will not preclude a particular deposition from being

 used at trial.




                                                     26
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 27 of 29 PageID #: 33670



 M.     CERTIFICATIONS

        The undersigned counsel for each of the parties in this action does hereby certify and

 acknowledge the following:

        (1)    Full and complete disclosure has been made in accordance with the

               Federal Rules of Civil Procedure and the Court’s orders;

        (2)    Discovery limitations set forth in the Federal Rules of Civil

               Procedure, the Local Rules, and the Court’s orders have been complied

               with;

        (3)    Each exhibit in the List of Exhibits herein:

               (a)     is in existence;

               (b)     is numbered; and

               (c)     has been disclosed and shown to opposing
                       counsel.




                                                 27
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 28 of 29 PageID #: 33671



  Respectfully submitted,

  /s/ Theodore Stevenson,                 /s/ Jennifer H. Doan
  III_(w/permission)_______               Jennifer H. Doan
  Theodore Stevenson, III lead counsel    Texas Bar No. 08809050
  TX State Bar No. 19196650               Joshua R. Thane
                                          Texas Bar No. 24060713
  tstevenson@mckoolsmith.com              Cole A. Riddell
  Nicholas Mathews                        Texas Bar No. 24105423
  TX State Bar No. 24085457               HALTOM & DOAN
  nmathews@mckoolsmith.com                6500 Summerhill Road, Suite 100
  Frank Vecella                           Texarkana, TX 75503
  TX State Bar No. 20532500               Telephone: (903) 255-1000
  fvecella@mckoolsmith.com                Facsimile: (903) 255-0800
                                          Email: jdoan@haltomdoan.com
  Warren Lipschitz                        Email: jthane@haltomdoan.com
  TX State Bar No. 24078867               Email: criddell@haltomdoan.com
  wlipschitz@mckoolsmith.com
  Chelsea A. Priest                       David J. Burman
  TX State Bar No. 24102375               Andrew Culbert
  cpriest@mckoolsmith.com                 Susan Foster
                                          Kevin A. Zeck,
  Jonathan Powers                         Perkins Coie LLP
  TX State Bar No. 24098277               1201 Third Avenue, Suite 4900
  jpowers@mckoolsmith.com                 Seattle, WA 98101-3099
  Erik B. Fountain                        Telephone: (206) 359-8000
  TX State Bar No. 24097701               Facsimile: (206) 359-9000
  efountain@mckoolsmith.com               Email: DBurman@perkinscoie.com
  Marcus L. Rabinowitz                    Email: ACulbert@perkinscoie.com
                                          Email: SFoster@perkinscoie.com
  TX State Bar No. 24098293               Email: KZeck@perkinscoie.com
  mrabinowitz@mckoolsmith.com             Email: LHennessey@perkinscoie.com
  MCKOOL SMITH, PC
  300 Crescent Court, Suite 1500          Jessica Everett-Garcia
  Dallas, TX 75201                        Perkins Coie LLP
  Telephone: (214) 978-4000               2901 N Central Avenue, Suite 2000
  Telecopier: (214) 978-4044              Phoenix, AZ 85012-2786
                                          Telephone: (602) 351-9165
                                          Facsimile: (602) 648-7000
  Kevin Burgess                           Email: jeverettgarcia@perkinscoie.com
  TX State Bar No. 24006927
  kburgess@mckoolsmith.com                ATTORNEYS FOR PLAINTIFFS HTC
  Charles Fowler                          CORPORATION AND HTC AMERICA,
  TX State Bar No. 24083014               INC.
  cfowler@mckoolsmith.com
  Kevin Hess
  TX State Bar No. 24087717
  khess@mckoolsmith.com
  Christine Woodin
  TX State Bar No. 24199951
  cwoodin@mckoolsmith.com

                                         28
Case 6:18-cv-00243-JRG Document 416 Filed 01/15/19 Page 29 of 29 PageID #: 33672



  MCKOOL SMITH, PC
  300 W. 6th Street, Suite 1700
  Austin, TX 78701
  Telephone: (512) 692-8700
  Telecopier: (512) 692-8744

  Blake Bailey
  bbailey@mckoolsmith.com
  TX State Bar No. 24069329
  MCKOOL SMITH, PC
  600 Travis Street, Suite 7000
  Houston, TX 77002
  Telephone: (713) 485-7300
  Telecopier: (713) 485-7344

  ATTORNEYS FOR DEFENDANTS
  AND COUNTERCLAIM PLAINTIFFS
  TELEFONAKTIEBOLAGET LM
  ERICSSON AND ERICSSON INC.


                                  CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was filed electronically in
 compliance with Local Rule CV-5(a). All other counsel of record not deemed to have consented
 to electronic service were served with a true and correct copy of the foregoing by certified mail,
 return receipt requested, on this 11th day of January, 2019.

                                                     /s/ Jennifer H. Doan
                                                     Jennifer H. Doan




                                                29
